IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHARLES S. RENCHENSKI,                         : No. 71 WM 2021
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COMMONWEALTH OF PENNSYLVANIA,                  :
ET AL, SUPERINTENDENT S.C.I. COAL              :
TWSP, ET AL, ATTORNEY GENERAL                  :
PENNSYLVANIA,                                  :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the Motion for

Court Order of Immediate Release are DENIED.